DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 appears to include a typo, “The system according to claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratner (US 2014/0353424) in view of Cho et al. (KR 2016024328).
Regarding claim 1, Ratner discloses a system comprising: an altitude control system for an aerial vehicle, the altitude control system (10) comprising: a compressor assembly (Figs. 5, 6, paragraphs [0103], [0118], [0119]) including: a compressor housing (26) having a cavity (within 26) extending therethrough, the compressor housing being comprised of a first material.
Ratner fails to disclose a motor housing disposed within the compressor housing; a driveshaft extending through the motor housing, the driveshaft being comprised of a second material; a motor coupled to a driveshaft and disposed within the motor housing; a bearing assembly configured to provide axial rotation of the driveshaft; and a flexible plate coupled to the motor housing and the bearing assembly, and wherein a coefficient of thermal expansion of the first material differs from a coefficient of thermal expansion of the second material, and wherein the flexible plate is configured to compensate for differences in rates of thermal expansion between the first and second materials by applying a preloading force to the bearing assembly that changes in response to changes in temperature.  However, Cho et al. discloses a housing (100), a motor (400) coupled to a driveshaft (200) and disposed within the case; a bearing assembly (210, 220) configured to provide axial rotation of the driveshaft; and a plate and preloading force (via a spring 230) configured to compensate for differences in rates of thermal expansion between the compressor housing and the driveshaft by applying the preloading force to the bearing assembly. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include these elements taught by Cho et al. in the vehicle of Ratner in order to improve the durability of the compressor. 
Regarding claim 2, Ratner as modified by Cho et al. discloses that the bearing assembly is a ball bearing assembly that includes a first inner race directly adjacent the driveshaft and a second outer race spaced away from the first inner race, wherein the flexible plate is directly adjacent the second outer race and applies the preloading force to the second outer race when the flexible plate compensates for differences in thermal expansion (paragraphs [0039] – [0041]; Fig. 1, Cho et al.).  
Regarding claims 3 and 4, Ratner as modified by Cho et al. discloses that the flexible plate further includes a bearing seat, and wherein the bearing assembly is positioned within the bearing seat, the bearing seat of the flexible plate applies the preloading force to the second outer race (see Labeled Figure 1 of Cho et al. below).  
Regarding claim 4, Ratner as modified by Cho et al. discloses that the bearing seat includes a circumferential wall extending upwardly from a surface of the flexible plate and forming a circumferential perimeter around a portion of the surface of the flexible plate; the bearing seat sized to secure the bearing assembly within the circumferential wall see Labeled Figure 1 of Cho et al. below).  


    PNG
    media_image1.png
    836
    1049
    media_image1.png
    Greyscale

Labeled Figure 1 (Cho et al.)
Regarding claims 5 and 17, Ratner as modified by Cho et al. fails to teach that the bearing seat transitions from a first diameter adjacent a surface of the flexible plate to a second diameter that is greater than the first diameter, wherein an interior ridge is formed at the transition between the first and second diameters, and wherein the bearing assembly contacts the interior ridge. However, it would have been a matter of obvious design choice to provide a bearing seat that has varying diameters in order to create an interior ridge within which the bearing assembly is provided since doing so would allow the bearing assembly to be securely contained.
Regarding claim 6, Ratner as modified by Cho et al. teaches that the flexible plate is attached to the motor housing (Fig. 1, Cho et al.).  
Regarding claim 7, Ratner as modified by Cho et al. discloses that the flexible plate is attached to the motor housing along a perimeter of the flexible plate (Fig. 1, Cho et al.).  
Regarding claim 8, Ratner as modified by Cho et al. discloses an impeller (300, Cho et al.) coupled to an end of the driveshaft (200), the impeller configured to draw air into the compressor housing.  
Regarding claim 9, Ratner as modified by Cho et al. discloses that the compressor housing further comprises an inlet (110, Cho et al.) and an outlet (320), wherein the impeller is positioned at the outlet, and wherein the motor housing overlies the impeller (Fig. 1, paragraph [0041], Cho et al.).  
Regarding claim 10, Ratner discloses an outer envelope (302) configured to retain lift gas therein and an inner envelope (310) disposed within the outer envelope, the inner envelope being configured to retain a ballast gas therein, wherein the compressor assembly regulates an amount of air within the inner envelope (paragraph [0031] and [0103], Ratner).  
Regarding claim 11, Ratner discloses an outer envelope and an inner envelope disposed within the outer envelope, the outer envelope configured to retain a ballast gas therein, wherein the compressor assembly regulates an amount of air within the outer envelope (paragraph [0031] and [0103], Ratner).  
Regarding claim 12, Ratner as modified by Cho et al. discloses that the motor housing is open at one end and includes an opening, and wherein the flexible plate extends across the opening, so as to enclose an interior space of the motor housing (Fig. 1, Cho et al.).  
Regarding claims 13 – 16 and 18 – 20, the discussion of claims above is relied upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642